De Courcy, J.
In this action for speaking slanderous words in Italian concerning the plaintiff, the declaration properly set out the words as spoken in the foreign language and also their meaning in English. Romano v. De Vito, 191 Mass. 457. There *147was evidence that the defendant called the plaintiff “Maria Bellingherie e buttana;” that “buttana” is a word in the Sicilian dialect meaning “whore” in English; and that it was spoken in the presence of others who understood its meaning.
The evidence on behalf of the defendant was that she called the plaintiff a “banniana;” meaning, in a Sicilian dialect, “either a she Town Crier or a she Hawker.” Apparently this was the only defence relied upon. It was a question for the trial judge to decide what words were used by the defendant, and what meaning they naturally conveyed to the understanding of the persons in whose presence they were uttered. In finding for the plaintiff he necessarily decided this and all the other issues of fact in her favor. Downs v. Hawley, 112 Mass. 237. Miller v. Parish, 8 Pick. 384. Kenney v. McLaughlin, 5 Gray, 3. See Whiting v. Smith, 13 Pick. 364; Rutherford v. Paddock, 180 Mass. 289; 15 Ann. Cas. 1242 note.

Order dismissing report affirmed.